DETAILED ACTION

Status of Claims
The status of the claims is as follows:
(a) Claims 1-7 and 9-21 remain pending. 
(b) Claim 8 is canceled by the Applicant.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The Examiner accepts to the amendments received on 10/19/2021. The Applicant’s claims 1-7 and 9-21 remain pending. The Applicant amends claims 1, 10, and 17. The Applicant cancels claim 8. The Applicant adds claim 21. 

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1: 
a memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors, causes the brake system to: determine the brake system is operating in a backup mode of operation; in response to determining the brake system is operating in the backup mode of operation, calculate a dynamic slip of the plurality of wheels; determine a slip error by comparing the dynamic slip with a target slip value of the plurality of wheels, wherein the target slip value is offset from an ideal slip value of the plurality of wheels, results in a reduced braking efficiency of the brake system, is a fixed value based on a type of tire installed on the plurality of wheels, and is saved in the memory of the one or more processors; select the target slip value resulting in the brake system having the vehicle come to a stop within a threshold time and a threshold distance; and calculate an antiskid command based on the slip error, wherein the antiskid command reduces an amount of brake pressure applied to the plurality of wheels.
The closest prior art of record Butler (U.S. P.G. Publication 2006/0097567) teaches determining the difference between current or actual slip vs. the desired controlled slip (i.e., target slip) (Butler, Paragraphs 0006 and 0040-0041 and Figure 1). Moreover, Butler teaches when the braking system determines a slip condition, offsetting the input brake command with the anti-skid values, thus reducing the braking efficiency of the braking system (Butler, Paragraphs 0006 and 0040-0041 and Figure 1). Additionally, Butler teaches when the braking system determines a slip condition and the slip condition error is larger than desired, offsetting the input brake command with 
Butler does not teach the brake system for a vehicle to include an energy storage device configured to store and discharge energy; one or more processors operatively coupled to the energy storage device; and determine the brake system is operating in a backup mode of operation. 
	Ralea (U.S. P.G. Publication 2006/0061210) teaches an electromechanical braking system of a vehicle to include an electrical energy back-up for the braking system (Ralea, Paragraphs 0020, 0022, and 0027). Moreover, Ralea teaches one or more processors coupled to the energy storage device (Ralea, Paragraphs 0014, 0017, 0020, and 0022). Ralea also teaches determining that the braking system is operating in a backup mode of operation and continuing certain functions of the braking system (e.g., antiskid) based on operating in a backup mode (Ralea, Paragraphs 0020-0030).
However, Butler and Ralea do not teach the brake system to include memory coupled to the one or more processors, the memory storing data comprising a database and program code that, when executed by the one or more processors.
Deventer (U.S. P.G. Publication 2016/0009385) teaches an aircraft braking system that includes memory coupled to the one or more processors, wherein the memory stores data and filter coefficients (i.e., database and program code) for braking (Deventer, Paragraph 0039).
a fixed value based on a type of tire installed on the plurality of wheels, and is saved in the memory of the one or more processors.
	Spetler (U.S. P.G. Publication 2009/0012689) teaches storing a fixed value (e.g., coefficient) based on the type of tire installed on the plurality of wheels (Spetler, Paragraph 0099). For example, the fixed value of the tire may include the friction coefficient of the wheel and road (i.e., grip coefficient) (see Spetler – Paragraphs 0088-0090) for use in determining the maximum braking force before slipping occurs (i.e., braking efficiency) (see Spetler, Paragraphs 0060-0062).
Butler, Ralea, Deventer, and Spetler both separately and combined do not teach “select the target slip value resulting in the brake system having the vehicle come to a stop within a threshold time and a threshold distance; and calculate an antiskid command based on the slip error, wherein the antiskid command reduces an amount of brake pressure applied to the plurality of wheels,” as recited in claim 1. As a result, claim 1 is found allowable.
Independent claims 10 and 17 recite limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. Dependent claims 2-7, 9, 11-16, and 18-21 are allowable for depending upon allowable claims 1, 10, and 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J CROMER whose telephone number is (313)446-6563.  The examiner can normally be reached on M-F: ~ 8:15 A.M. - 6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667